LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
Appellant’s lawyer, after consulting with his client, refused the judge’s ruling when the judge agreed with counsel that the evidence was inadmissible and offered a mistrial. There was no coercion in the judge’s ruling. It is irrelevant that the judge later changed his ruling after a re*751cess. Counsel and his client should have taken relief when the offer was afforded.
A well represented litigant is not entitled to two bites of the apple.
GANT and WINTERSHEIMER, JJ., join this dissent.